Title: To Benjamin Franklin from Anthony Todd, 17 October 1783
From: Todd, Anthony
To: Franklin, Benjamin


          
            Dear Sir,
            General Post Office October 17th. 1783
          
          I received on Tuesday Night last at 12. the Letter you were pleased to write me the 9th: Instant, and consequently too late to thank you for it by that Post.
          My Lord Foley and Mr Carteret are both in the Country at present, but I have not a doubt of their approving the plan d’Arrangement which you have put into French, exactly as you have drawn it out, and yet perhaps the latter part of it after the Words, sans tenir de Comptes, may be as well omitted, and I have added a few Words to the proposed Advertisement from this Office, that Letters from hence for North America are to be put under Cover to Paris, which must of course be approved,

and that you may the easier comprehend these small Alterations I inclose a Copy of both the Plan d’Arrangement and of the Advertisement as now proposed, and should be obliged to you for your Approbation of the Advertisement as soon as it may be in your Power, to be circulated in these Kingdoms in time for the November Mail from hence.
          The Entrepreneur of the French Packet Boats seems very much to mistake the two Points upon which your Grand Son has had a Conversation with him; That of Persons interested in the respective Packet Boats writing viâ France or viâ England upon the Letters for Europe, which Letters can fall into no Hands except the Postmaster of New York and of other Places of the United States, but I cannot have an Idea of any thing so corrupt in them, and am however sure that nobody is or can be interested at New York in the postage of Letters for these Kingdoms, and therefore that Matter must stand as I have put it, without which almost half the Letters both for France and for England will be sent through the Channels they were not intended.
          With respect to our Proposal, that it did not stipulate for Letters directed out of France and England, as for Hamburgh &ca. we can by our Situation have nothing to do with any such Letters, they must all belong to the French Conveyance, unless such as are put under Cover to London in both going and coming to or from Hamburgh and all such Places, for no Letter comes hither from thence nor goes from hence thither, for which we do not each way from the Situation pay a certain rate per Letter to the Post Offices of either Amsterdam, Brussels or Paris, all which is so perfectly well understood by the Baron D’Ogny, that if you should have an Opportunity to converse with him upon the Subject, you will be perfectly satisfied therewith, and that France by her Situation avails herself of this, which we cannot.
          I shall be happy to hear your Indisposition is removed, for with true Respect, I am, Dear Sir, Your most obedient and most humble Servant.
          
            Anth Todd Secy
            His Excellency Dr. Franklin at Paris.
          
        